 

Case 7:18-cr-00819-KMK Document 27 Filed 11/07/18 Page? 6f4: @ oss,

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

— —_— — — — — — —_— —_— — — — —_— — — — -x
UNITED STATES OF AMERICA

INDICTMENT

— VV. —

VS € Eo

JAMES EARLY,
Defendant.
me uy any, _ — vo — — — — — — — — — — — x
COUNT ONE

(Sexual Exploitation of a Child)

The Grand Jury charges:

1. From at least in or about July 2015 up to and
including in or about March 2017, in the Southern District of
New York and elsewhere, JAMES EARLY, the defendant, knowingly
employed, used, persuaded, induced, enticed, and coerced a minor
to engage in sexually explicit conduct for the purpose of
producing a visual depiction of such conduct, and the defendant
knew and had reason to know that such visual depiction would be
transported and transmitted using any means and facility of
interstate and foreign commerce and in or affecting interstate
and foreign commerce and mailed, and such visual depiction was
produced using materials that had been mailed, shipped and
transported in and affecting interstate and foreign commerce by
any means including by computer, and such visual depiction was

actually transported and transmitted using any means and

 

 
Case 7:18-cr-00819-KMK Document 27 Filed 11/07/18 Page 2 of 4

facility of interstate and foreign commerce and in and affecting
interstate and foreign commerce and mailed, to wit, JAMES EARLY,
the defendant, persuaded, induced and enticed a minor in
Sullivan County, New York (*Victim-1"} to engage in sexually
explicit conduct, photograph the conduct and send the photos,
via text messages, to the defendant.

(Title 18, United States Code, Section 225l1{a) & {e).)

COUNT TWO
(Coercion and Enticement)

The Grand Jury further charges:

2. From at least in or about July 2015 up to and
including in or about March 2017, in the Southern District of
New York and elsewhere, JAMES EARLY, the defendant, using
facilities and means of interstate and foreign commerce,
willfully and knowingly persuaded, induced, and enticed an
individual who had not attained the age of 18 years to engage in
sexual activity for which a person can be charged, to wit, JAMES
FARLY, the defendant, communicated with Victim-1 by cell phone

and persuaded Victim-1 to engage in sexually explicit conduct,
Case 7:18-cr-00819-KMK Document 27 Filed 11/07/18 Page 3 of 4

photograph the conduct and transmit the photos, via text

messages, to EARLY.

(Title 18, United States Code, Sections 2422(b) and 2427.)

hide Crh te Af. ¢ bya

Te
GrOFFREY &. BERMAN
United States Attorney

 

FOREPERSON
Case 7:18-cr-00819-KMK Document 27 Filed 11/07/18 Page 4 of 4

 

United States District Court

SOUTHERN DISTRICT oF NEW YORK

 

THE UNITED STATES OF AMERICA

vs.

JAMES EARLY,
Defendant.

 

INDICTMENT

18 Cr.

(in Violation of Title 18, United States Code, Sections 2251(a) & (e))
(in Violation of Title 18, United States Code, Sections 2242(b) and 2427)

GEOFFREY S. BERMAN

 

United States Attorney,

A TRUE BILL

 

Foreperson.

Abe Carer —
